                    Case 3:20-cv-02007-GPC-AGS Document 9 Filed 02/18/21 PageID.39 Page 1 of 2



                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                             UNITED STATES DISTRICT COURT
                     9                           SOUTHERN DISTRICT OF CALIFORNIA
                    10    JULISSA COTA, individually and on          Case No. 3:20-cv-02007-GPC-AGS
                    11    behalf of all others similarly situated,
                                                                     Hon. Gonzalo P. Curiel
                    12                          Plaintiff,
                                                                     ORDER GRANTING JOINT
                    13                   vs.                         MOTION TO EXTEND TIME FOR
                                                                     DEFENDANT TO RESPOND TO
                    14    BUCCELLATI, INC., a New York               COMPLAINT
                          corporation and DOES 1 to 10, inclusive,
                    15                                               [S.D. Cal. Local Rule 12.1]
                                                Defendants.
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

MORGAN, LEWIS &
                    28
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO          Case No. 3:20-cv-02007-GPC-AGS                       [PROPOSED] ORDER GRANTING JOINT
                                                                                   MOTION TO EXTEND TIME FOR
                                                                           DEFENDANT TO RESPOND TO COMPLAINT
                    Case 3:20-cv-02007-GPC-AGS Document 9 Filed 02/18/21 PageID.40 Page 2 of 2



                     1            Based on the Parties’ Joint Motion to Extend Time for Defendant Buccellati,
                     2    Inc. to Respond to Complaint, and good cause having been shown, the Court hereby
                     3    orders that Defendant’s responsive pleading deadline is continued to March 17,
                     4    2021.
                     5
                          Dated: February 18, 2021
                     6
                     7
                     8
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

MORGAN, LEWIS &
                    28
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO          Case No. 3:20-cv-02007-GPC-AGS                        [PROPOSED] ORDER GRANTING JOINT
                                                                    1               MOTION TO EXTEND TIME FOR
                                                                            DEFENDANT TO RESPOND TO COMPLAINT
